Exhibit 10.2 Canada - BC, AB, ON, QB KODIAK ENERGY, INC. – FLOW-THROUGH SUBSCRIPTION AGREEMENT A completed and originally executed copy of this Subscription Agreement and Schedules A. B and C, if applicable, duly completed and signed, must be delivered to the Agent. TO: Kodiak Energy, Inc. (the “Corporation”) AND TO: Research Capital Corporation (the “Agent”) The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees to purchase the number of common shares of the Corporation to be issued on a “flow-through” basis pursuant to the Income Tax Act (Canada) (“Flow-Through Shares”) set forth below for the aggregate subscription price set forth below (the “Subscription Amount”), representing a subscription price of US$3.00 per Flow-Through Share, upon and subject to the terms and conditions set forth in the attached “Terms and Conditions of Subscription For FLOW-THROUGH SHARES ofKODIAK ENERGY, INC.” (the“Terms and Conditions”)(together with this page and the attached Schedules, the “Subscription Agreement”). Subscriber’s Particulars: Name of Subscriber - please print By: Authorized Signature Name and Official Capacity or Title of signatory if not Subscriber (please print) Subscriber’s Residential Address City/TownProvince Postal Code Telephone Number Fax Number e-mail address SIN/Federal Corporate Tax Account number The Subscriber owns, directly or indirectly, the following securities (including options) of the Corporation: The Subscriber isr or is not r an insider of the Corporation; or The Subscriber isr or is not r a member of the pro group of the Corporation [Please check the applicable box(s)] Number of Flow-Through Shares : Aggregate Subscription Price:$ If the Subscriber is signing as agent for a principal, unless it is deemed to be purchasing as principal under NI45-106, complete the following and ensure that the applicable Schedule(s) are completed on behalf of such principal: Name of Principal Principal’s ResidentialAddress City/TownProvince Postal Code Principal’s Telephone Number Principal’s e-mail address Principal’s SIN/Federal Corporate Tax Account Number Register the Flow-Through Shares as above o, or as set forth below: Name Account reference, if applicable Address City/TownProvince Postal Code Certificates for Flow-Through Shares will be delivered to the registered shareholder unless delivery is otherwise specified as set forth below: Account reference, if applicable Contact Name and Telephone Number Address City/TownProvince Postal Code ACCEPTANCE:The Corporation hereby accepts the subscription as set forth above on the terms and conditions contained in this Subscription Agreement and the Corporation represents and warrants to the Subscriber that the representations and warranties made by the Corporation to the Agentin the Agency Agreement (as defined herein) are true and correct in all material respects as of the Closing Date (as defined herein) (save and except as may be waived by the Agent) and that the Subscriber is entitled to rely thereon and on the terms, conditions and covenants contained in the Agency Agreement as if the Subscriber were a party thereto. DATED this day of , 2007 KODIAK ENERGY, INC. Subscription No: Per: This is the first page of an agreement comprised of 18 pages (not including Schedules A, B and C). 2 Canada - BC, AB, ON, QB TERMS AND CONDITIONS OF SUBSCRIPTION FOR FLOW-THROUGH SHARES OF KODIAK ENERGY, INC. 1. Terms of the Offering.The Subscriber (on its own behalf and, if applicable, on behalf of each person on whose behalf the Subscriber is contracting) acknowledges that: (a) this subscription is subject to rejection or allotment by the Corporation in whole or in part at any time and in accordance with applicable Securities Laws (as defined herein); (b) the Flow-Through Shares subscribed for by it hereunder form part of a larger issuance and sale by the Corporation of up to US$9,000,000 of common shares of the Corporation consisting of Flow-Through Shares at a subscription price of US$3.00 per Flow-Through Share and regular common shares in the capital of the Corporation (the “Common Shares”) at a subscription price of US$2.50 per Common Share (together the “Offering”); (c) the Offering is not subject to any minimum subscription level, and therefore, any funds invested under this Subscription Agreement are available to the Corporation and will be paid on the Closing Date to the Corporation, and need not be refunded to the Subscriber unless the Closing Date does not occur by such date as may be agreed to by the Corporation and the Agent; (d) if the Closing Date does not occur on or before November 30, 2007, or such other date as may be agreed to by the Corporation and the Agent, or in the event that the Corporation rejects the Subscription Agreement, the subscription proceeds will be promptly returned to the Subscriber, without interest or deduction; (e) the Corporation has also granted the Agent an option (the “Over-Allotment Option”), exercisable at any time up to and including the closing of the Offering to increase the size of the Offering by up to 1,200,000Common Shares at a subscription price of US$2.50 per Common Share; (f) the Corporation and Agent have entered into, or will enter into prior to the Closing Date, an agreement (the “Agency Agreement”) whereby the Agent, in connection with the Offering will receive from the Corporation a commission equal to 8% of the gross proceeds of the Offering,(including any gross proceeds of the Over-Allotment Option) and options exercisable at any time up to 18 months following the closing of the Offering to purchase Common Shares in an amount equal to 8% of the Offering (including the Over-Allotment Option) at the same prices and in the same proportions as the Common Shares and Flow-Through Shares issued pursuant to the Offering (including the Over-Allotment Option); (g) in the event that the Offering closes but the Common Shares are not listed for trading on the Toronto Stock Exchange or the TSX Venture Exchange by December 29, 2007, the Corporation shall pay an interest penalty to the Subscriber in the amount of 2% of the Subscription Amount per month thereafter on a pro rata basis, pursuant to the terms to be agreed upon in the Agency Agreement; and (h) the Corporation is a company incorporated under the laws of the State of Delaware, and because the Corporation is located outside of Canada, it may not be possible for you to effect service of process on them within Canada or to enforce against them, in Canada, judgements obtained in Canadian courts; further, it may not be possible to enforce judgments of Canadian courts against the Corporation in the United States. 2. Definitions.In this Subscription Agreement, unless the context otherwise requires: (a) “Accredited Investor Status Certificate” means the Accredited Investor Status Certificate in the form attached hereto as ScheduleA which is required to be completed by a Subscriber who is purchasing securities as an “accredited investor” pursuant to NI45-106; 3 Canada - BC, AB, ON, QB (b) “affiliate”, “distribution” and “insider” have the respective meanings ascribed to them in the Securities Act (Alberta); (c) “Canadian Development Expense(s)” or “CDE” means Canadian development expenses described in paragraph (a) or (b) of the definition of “Canadian development expense” in subsection 66.2(5) of the Tax Act or would be described in paragraph (f) of such definition if the words “any of paragraphs (a) to (e)” in that paragraph were read as “paragraphs (a) and (b)”, excluding amounts which are prescribed to constitute “Canadian exploration and development overhead expense” under the Tax Act and the amount of any assistance described in paragraphs 66(12.62)(a) and 66(12.601)(c) of the Tax Act; (d) “Canadian Exploration Expense(s)” or “CEE” means expenses described in paragraphs (a) or (d) of the definition of “Canadian exploration expense” in subsection66.1(6) of the Tax Act, or would be described in paragraph(h) of such definition if the words “paragraphs (a) to (d) and (f) to (g.1)” were read as “paragraphs (a) and (d)”, excluding amounts which are prescribed to constitute “Canadian exploration and development overhead expense” under the Tax Act, the amount of any assistance described in paragraph66(12.6)(a) of the Tax Act and the cost of any seismic data which constitutes a “specified expense” within the meaning of paragraph66(12.6)(b.1) of the Tax Act; (e) “Closing” means the completion of the issue and sale by the Corporation and the purchase by the Subscribers of the Flow-Through Shares pursuant to the subscription agreements, in the form of this Subscription Agreement or the subscription agreement for Common Shares, completed by Subscribers; (f) “Closing Date” means October 29, 2007 or such other date as the Corporation and Agent may determine; (g) “Closing Time” means 8:00 a.m. (Calgary time) on the Closing Date or such other time as the Corporation and Agent may determine; (h) “CRA” means Canada Revenue Agency; (i) “Designated Provinces” means British Columbia, Alberta, Ontario and Quebec and such other provinces that may be designated by the Corporation and Agent prior to the Closing Date; (j) “Expenditure Period” means the period commencing on the date of acceptance by the Corporation of this Subscription Agreement and ending on the earlier of: (i) the date on which the Subscription Amount has been fully expended in accordance with the terms hereof; and (ii) December 31, 2008; (k) “founder” means, in respect of the Corporation, a person who: (i) acting alone, in conjunction, or in concert with one or more persons, directly or indirectly, takes the initiative in founding, organizing or substantially reorganizing the business of the Corporation; and (ii) at the time of the trade is actively involved in the business of the Corporation; (l) “material” means material in relation to the Corporation and its subsidiaries considered on a consolidated basis; 4 Canada - BC, AB, ON, QB (m) “Offering” has the meaning given thereto in section 1; (n) “NI45-106” means National Instrument 45-106 Prospectus and Registration Exemptions; (o) “person” includes: (i) an individual; (ii) a corporation; (iii) a partnership, trust, fund and an association, syndicate, organization or other organized group of persons, whether incorporated or not; and (iv) an individual or other person in that person’s capacity as a trustee, executor, administrator or personal or other legal representative; (p) “Principal-Business Corporation” means a “principal-business corporation” as defined in subsection66(15) of the Tax Act; (q) “Qualifying CDE” means an amount of CDE incurred by the Corporation which is eligible for renunciation as CEE under subsection 66(12.601) of the Tax Act; (r) “Qualifying Expenditures” means expenses that are Qualifying CDE or CEE incurred by the Corporation during the Expenditure Period; (s) “Regulation” means a regulation promulgated pursuant to the Tax Act; (t) “Securities Commissions” means, collectively, the securities commission or other securities regulatory authority in each of the Designated Provinces; (u) “Securities Laws” meanscollectively, the applicable securities laws of each of the Designated Provinces and the respective instruments, regulations and rules made and forms prescribed thereunder together with all applicable published policy statements, blanket orders, rulings and notices of the Securities Commissions; (v) “Shares” means Flow-Through Shares and Common Shares issued pursuant to the Offering; (w) “spouse” means an individual who: (i) is married to another individual and is not living separate and apart within the meaning of the Divorce Act (Canada), from the other individual; (ii) is living with another individual in a marriage-like relationship, including a marriage-like relationship between individuals of the same gender; or (iii) in Alberta, is an individual referred to in paragraph(i) or (ii), or is an adult interdependent partner within the meaning of the Adult Interdependent Relationships Act (Alberta); (x) “Subscribers” means all subscribers for the Shares pursuant to the Offering, including the Subscriber; (y) “Tax Act” means the Income Tax Act (Canada), together with any and all Regulations, as amended from time to time; and 5 Canada - BC, AB, ON, QB (z) “U.S. Securities Act” means the United States Securities Act of 1933. 3. Delivery and Payment.The Subscriber agrees that the following documents shall be delivered to Research Capital Corporation, 199 Bay Street, Suite 4500, Commerce Court West, Box 368, Toronto, Ontario M5L 1G2, Attention:P. Gage Jull, not later than 5:00 p.m. (Toronto time) on the day that is 2 business days prior to the Closing Date or such other date or place as the Corporation may advise: (a) a completed and duly signed copy of this Subscription Agreement; (b) if the Subscriber is purchasing Flow-Through Shares as an “accredited investor” (as such term is defined in NI45-106), a completed and duly signed copy of the NI45-106 Accredited Investor Status Certificate attached hereto as Schedule A; (c) if the Subscriber is purchasing Flow-Through Shares as a close friend or business associate pursuant to section 7(g)(ii), a completed and duly signed copy of the close personal friend/close business associate questionnaire attached hereto as Schedule B; (d) if the Subscriber is a corporation, a completed and duly signed copy of Form 4C, Corporate Placee Registration Form attached hereto as Schedule C; (e) any other documents required by applicable Securities Laws which the Corporation or Agent requests; and (f) a certified cheque or bank draft made payable in same day freely transferable Canadian funds at par in Calgary, Alberta to “Research Capital Corporation” representing the aggregate Subscription Amount payable by the Subscriber for the Flow-Through Shares, or such other method of payment as the Agent may accept. The Subscriber acknowledges and agrees that documents referred to in subsections 3(b), (c), (d) and (e), when executed and delivered by the Subscriber, will form part of and will be incorporated into this Subscription Agreement with the same effect as if each constituted a representation and warranty or covenant of the Subscriber hereunder in favour of the Corporation.The Subscriber consents to the filing of such documents as may be required to be filed with the applicable securities regulatory authorities in connection with the transactions contemplated hereby.The Subscriber acknowledges and agrees that this subscription, the Subscription Amount and any other documents delivered in connection herewith will be held by the Agent until Closing. 4. Closing.The transactions contemplated hereby will be completed at the Closing Time at the offices of Borden Ladner Gervais LLP in Calgary, Alberta and the Subscriber agrees and acknowledges as follows: (a) at the Closing Time, subject to the terms and conditions of the Agency Agreement, the Agent shall deliver to the Corporation all completed subscription agreements, including this Subscription Agreement, and the aggregate Subscription Amount against delivery by the Corporation of the certificates representing the Flow-Through Shares and such other documentation as may be required, and (b) the Agent is hereby irrevocably appointed to act in its sole and absolute discretion as the Subscriber’s agent to represent the Subscriber at the Closing for the purpose of all closing matters and deliveries of documents and receipt of certificates representing the Flow-Through Shares.Without limiting the generality of the foregoing, the Agent is irrevocably authorized, in its sole and absolute discretion: (i) to complete or correct manifest errors or omissions in the information provided by the Subscriber in this Subscription Agreement and any other forms or documents delivered by the Subscriber in connection with the transactions contemplated hereby, if any; (ii) to receive on its behalf certificates representing the Flow-Through Shares purchased under this Subscription Agreement (iii)to act as its representative at the closing and to execute in its name and on its behalf all closing receipts and documents required; (iv) to approve any opinions, certificates or other documents addressed to the Subscriber; (v)to waive, in whole or in part, any representations, warranties, covenants or conditions for the benefit of the Subscriber and contained in the Agency Agreement; (vi)to register or permit the registration of the Flow-Through Shares purchased hereunder by way of one or more certificates registered in the name of the Agent and/or in the name of each subscriber to the offering of Flow-Through Shares and/or in the name of such other nominee or nominees as the Corporation and the Agent may agree; and (vii) to exercise any rights of termination contained in the Agency Agreement. 6 Canada - BC, AB, ON, QB 5. Representations, Warranties and Covenants of the Corporation Regarding the Flow-Through Shares.By accepting this Subscription Agreement, the Corporation represents, warrants and covenants to the Subscriber as follows: (a) the Corporation and each of its subsidiaries have been duly incorporated and are validly subsisting and in good standing under the laws of their incorporation and the Corporation has all requisite corporate power and capacity to enter into, and has all requisite corporate power and capability to carry out its obligations under, this Subscription Agreement; (b) on the Closing Date, the Corporation will have taken all corporate steps and proceedings necessary to approve the transactions contemplated hereby, including the execution and delivery of this Subscription Agreement; (c) no order ceasing or suspending trading in the securities of the Corporation nor prohibiting the sale of such securities has been issued to the Corporation or its directors, officers or promoters and, to the best of the knowledge of the Corporation, no investigations or proceedings for such purposes are pending or threatened; (d) the Corporation has full corporate power and authority to undertake the Offering of Flow-Through Shares contemplated hereby and to issue the Flow-Through Shares; (e) as of the date hereof, the taxable capital amount of the Corporation, as that expression is defined under subsection 66(12.6011) of the Tax Act, does not exceed $15,000,000 for the purpose of determining the Corporation’s right to renounce Qualifying CDE to the Subscriber pursuant to subsection 66(12.601) of the Tax Act; (f) at the Closing Time, the Flow-Through Shares will be duly and validly created, authorized and issued as fully paid and non-assessable Common Shares; (g) the Corporation has complied and will comply with all applicable corporate and securities laws in connection with the offer, sale and issuance of the Flow-Through Shares; (h) the issuance and sale of the Flow-Through Shares and the incurring and renouncing of Qualifying Expenditures to the Subscriber pursuant hereto does not and will not conflict with and does not and will not result in a breach of any of the terms, conditions or provisions of its constating documents or any law, regulation, order or ruling applicable to the Corporation, or any agreement or instrument to which the Corporation is a party or by which it is bound; (i) the Corporation has not received notice from any applicable regulatory authority that it is in material default of any applicable securities laws; (j) the Corporation acknowledges that it is not now entitled to receive any assistance, as defined in the Tax Act, in respect of Qualifying Expenditures and in the event that the Corporation has received, is entitled to receive, or may reasonably be expected to receive, assistance at any time that may be reasonably be related to the Qualifying Expenditures, the Corporation will incur additional Qualifying Expenditures during the Expenditure Period in an amount sufficient to allow it to renounce to the Subscriber, the Subscription Amount; 7 Canada - BC, AB, ON, QB (k) the Corporation is, and, at all material times will be, a Principal-Business Corporation; (l) except as a result of any agreement to which the Corporation is not a party and of which the Corporation has no knowledge, the Flow-Through Shares will, at the time of issuance, be “flow-through shares” as defined in subsection66(15) of the Tax Act, and will not constitute “prescribed shares” for the purpose of Regulation 6202.1 of the Tax Act; (m) the Corporation will not be subject to the provisions of subsection66(12.67) of the Tax Act in a manner which impairs the ability to renounce Qualifying Expenditures to the Subscriber in an amount equal to the Subscription Amount; (n) all Qualifying Expenditures renounced to the Subscriber pursuant to this Subscription Agreement will be Qualifying Expenditures incurred by the Corporation that, but for the renunciation to the Subscriber, the Corporation would be entitled to deduct in computing its income for the purposes of Part I of the Tax Act; (o) the Corporation will keep proper books, records and accounts of all Qualifying Expenditures and all transactions affecting the Subscription Amount and the Qualifying Expenditures and upon reasonable notice, to make such books, records and accounts available for inspection and audit by or on behalf of the Subscriber during normal business hours at the Subscriber’s expense and to provide such other assistance to the Subscriber as may be reasonably required should a dispute arise between the Subscriber and CRA with respect to the Qualifying Expenditures; (p) the Corporation will or will cause its wholly owned subsidiaries to incur, during the Expenditure Period, Qualifying Expenditures in such amount as enables the Corporation to renounce to the Subscriber, Qualifying Expenditures in an amount equal to the Subscription Amount; (q) the Corporation will renounce (in accordance with the Tax Act and this Subscription Agreement) to the Subscriber, effective on or before December 31, 2007, Qualifying Expenditures incurred during the Expenditure Period in an amount equal to Subscription Amount; (r) the Corporation will renounce the Qualifying CDE incurred hereunder only in accordance with subsection 66(12.601) of the Tax Act; (s) the Corporation will file with CRA, the form prescribed by subsection66(12.68) of the Tax Act together with a copy of the form of this Subscription Agreement, within the time period prescribed by the Tax Act; (t) the Corporation will file with CRA, the form prescribed by subsection66(12.7) of the Tax Act on or before the last day of the first month following each month in which any renunciation is made pursuant to the terms of this Subscription Agreement; (u) if the Corporation does not incur during the Expenditure Period and renounce to the Subscriber, effective on or before December31, 2007, Qualifying Expenditures in an amount equal to the Subscription Amount, the Corporation shall indemnify the Subscriber as to, and pay to the Subscriber, an amount equal to the amount of any tax payable or that may become payable under the Tax Act (and under any corresponding provincial legislation) by the Subscriber as a consequence of such failure, such payment to be made on a timely basis once the amount is definitively determined; (v) the Corporation will deliver to the Subscriber at the Subscriber’s address set forth above, not later than March 31, 2008, Form T101 Supplementary setting forth the aggregate amount of Qualifying Expenditures renounced to the Subscriber pursuant hereto for filing with the Subscriber’s tax return; 8 Canada - BC, AB, ON, QB (w) that the Corporation will not reduce the amount renounced to the Subscriber hereunder and, in the event the Minister responsible for CRA reduces the amount renounced to the Subscriber pursuant to subsection66(12.73) of the Tax Act, the Corporation will indemnify the Subscriber as to, and pay to the Subscriber, an amount equal to the amount of any tax payable under the Tax Act (and under any corresponding provincial legislation) by the Subscriber as a consequence of such reduction, such payment to be made on a timely basis once the amount is definitively determined; (x) the Corporation will maintain its status as a Principal-Business Corporation until the earlier of January 1, 2009 and the date the Corporation has fulfilled its obligations to incur and renounce to the Subscriber Qualifying Expenditures or an amount equal to the Subscriber Amount; (y) that the Corporation has not and will not enter into transactions or take deductions which would otherwise reduce its cumulative CEE or cumulative CDE to an extent which would preclude a renunciation of Qualifying Expenditures hereunder in an amount equal to the Subscription Amount as contemplated herein; (z) that none of the Qualifying Expenditures will be renounced pursuant to a “prohibited relationship” as defined in subsection66(12.671) of the Tax Act; (aa) the Corporation will file, within the time(s) prescribed by the Tax Act or the Regulations, as applicable, all forms required under the Tax Act or the Regulations necessary to effectively renounce Qualifying Expenditures equal to the Subscription Amount to the Subscriber effective on or before December31, 2007 and to provide the Subscriber with a copy of all such forms as required to be provided thereto, all on a timely basis; (bb) the Corporation will renounce Qualifying Expenditures pursuant to this Subscription Agreement and other subscription agreements entered into pursuant to the Offering pro rata based on the number of Flow-Through Shares issued or to be issued pursuant hereto and thereto before or concurrent with the renouncing of Qualifying Expenditures pursuant to any other agreement (a “Subsequent Agreement”) which the Corporation shall, after the Closing Date, enter into and if the Corporation is required by the Tax Act or the Regulations or the Minister of National Revenue to reduce Qualifying Expenditures previously renounced to Subscribers pursuant to this Subscription Agreement and all other subscription agreements entered into in connection with the Offering in respect of Flow-Through Shares, such reduction shall, to the extent possible, be made pro rata based on the number of Flow-Through Shares issued pursuant to the Offering only after it has first reduced to the extent possible all Qualifying Expenditures renounced to persons under Subsequent Agreements; (cc) the Corporation has no reason to believe that it will be unable to incur Qualifying Expenditures during the Expenditure Period in an amount equal to the Subscription Amount or that it will be unable to renounce to the Subscriber effective on or before December 31, 2007, Qualifying Expenditures in an amount equal to the Subscription Amount; (dd) that the Corporation is carrying on business in Canada for the purposes of the Tax Act; and (ee) that the Flow-Through Shares do not constitute “United States real property interests” within the meaning of the Internal Revenue Code of the United States. 9 Canada - BC, AB, ON, QB 6. Covenants, Representations and Warranties of the Subscriber Regarding the Flow-Through Shares.The Subscriber covenants, agrees and represents and warrants to the Corporation that: (a) the Subscriber or beneficial purchaser, as the case may be, deals and will continue to deal at arm’s length with the Corporation, for purposes of the Tax Act, at all times which are relevant for this Subscription Agreement; (b) if the Subscriber or beneficial purchaser, as the case may be, is a corporation, trust or partnership, it does not have and will not have in respect of a renunciation of Qualified Expenditures hereunder a “prohibited relationship” with the Corporation within the meaning of subsection 66(12.671) of the Act; (c) neither the Subscriber, nor the beneficial purchaser, as the case may be, will enter into any agreement or arrangement which will cause the Flow-Through Shares to become “prescribed shares” for purposes of the Tax Act; and (d) the Subscriber is not a non-resident of Canada for purposes of the Tax Act. 7. Subscriber’s Representations, Warranties, Covenants & Acknowledgments.The Subscriber (on its own behalf and, if applicable, on behalf of each person on whose behalf the Subscriber is contracting) represents, warrants, covenants and acknowledges to the Corporation and the Agent (and acknowledges that the Corporation and the Agent and respective counsel are relying thereon), that both at the date hereof and at the Closing Time: (a) Authorization and Effectiveness.If the Subscriber is an individual, it is of the full age of majority and has all requisite legal capacity and competence to execute and deliver this Subscription Agreement and to observe and perform its covenants and obligations hereunder, or if the Subscriber is a corporation, the Subscriber is a valid and subsisting corporation, has the necessary corporate capacity and authority to execute and deliver this Subscription Agreement and to observe and perform its covenants and obligations hereunder and has taken all necessary corporate action in respect thereof or, if the Subscriber is a partnership, syndicate or other form of unincorporated organization, the Subscriber has the necessary legal capacity and authority to execute and deliver this Subscription Agreement and to observe and perform its covenants and obligations hereunder and has obtained all necessary approvals in respect thereof, and, if the Subscriber is subscribing for Flow-Through Shares hereunder as agent for a principal, it is duly authorized to execute and deliver this Subscription Agreement and all other necessary documentation in connection with such subscription on behalf of such principal and, in any case, upon acceptance by the Corporation, this Subscription Agreement has been duly and validly authorized, executed and delivered by the Subscriber and constitutes a legal, valid and binding contract of the Subscriber (and any beneficial purchaser whom the Subscriber is subscribing on behalf of) enforceable against the Subscriber (and any beneficial purchaser whom the Subscriber is subscribing on behalf of) in accordance with its terms and will not result in a violation of any of the Subscriber’s applicable constating documents, any of the terms or provisions of any law applicable to the Subscriber or any agreement to which the Subscriber is a party or by which it is bound; (b) Residence.The Subscriber is a resident of the jurisdiction referred to under “Subscriber’s Particulars” on page 1 hereof; (c) No Offering Memorandum.The Subscriber has not received, nor has it requested, nor does it have any need to receive, any offering memorandum, or any other document (other than financial statements, interim financial statements or any other document, the content of which is prescribed by statute or regulation) describing the business and affairs of the Corporation which has been prepared for delivery to, and review by, prospective subscribers in order to assist it in making an investment decision in connection with this Offering and it has not become aware of any advertisement in printed media of general and regular paid circulation (or other printed public media) or on radio, television or telecommunications or other form of advertisement (including electronic display such as the Internet) with respect to the distribution of the Flow-Through Shares; 10 Canada - BC, AB, ON, QB (d) Purchasing as Principal.Except as provided in subsection7(f) hereof, the Subscriber is purchasing the Flow-Through Shares as principal (as defined in all applicable Securities Laws) for its own account, and not for the benefit of any other person; (e) Purchasing for Investment Only.Except as provided in subsection7(f) hereof, the Subscriber is purchasing the Subscriber’s Flow-Through Shares for investment only and not with a view to resale or distribution.The Subscriber is aware that no prospectus has been filed with any of the Securities Commissions or similar regulatory authority in connection with the sale of the Flow-Through Shares, and it is purchasing the Flow-Through Shares pursuant to an exemption from the prospectus requirement or similar requirement under applicable Securities Laws and, as a consequence: (i)it is restricted from using most of the civil remedies available under Securities Laws; (ii)it may not receive information that would otherwise be required to be provided to it under Securities Laws; and (iii)the Corporation is relieved of certain obligations that would otherwise apply under Securities Laws; (f) Purchasing as Agent or Trustee.In the case of the purchase hereunder by the Subscriber of Flow-Through Shares as agent or trustee for any principal whose identity is disclosed or undisclosed or identified by account number only, each beneficial purchaser of the Flow-Through Shares hereunder is purchasing the Flow-Through Shares as principal for its own account, and not for the benefit of any other person, for investment only and not with a view to resale or distribution, is a resident of the jurisdiction as set out under “Subscriber’s Particulars” on page1 hereof, and the Subscriber has due and proper authority to act as agent or trustee for and on behalf of such beneficial purchaser in connection with the transactions contemplated hereby, and this Subscription Agreement has been duly authorized, executed and delivered by or on behalf of, and constitutes a legal, valid and binding agreement of, such beneficial purchaser, and: (i) it is an “accredited investor” as defined in paragraph(p) or (q) of the definition of “accredited investor” in NI45-106 provided, however that it is not a trust company or trust corporation registered under the laws of Prince Edward Island that is not registered under the
